      Case 1:20-cv-00151-LG-RPM Document 26 Filed 12/02/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

MINDY WELFORD                                                           PLAINTIFF

v.                                                CAUSE NO. 1:20-cv-151-LG-RPM

EQUIFAX INFORMATION
SERVICES, LLC, and                                                 DEFENDANTS
PROFESSIONAL COLLECTION
SERVICE, INC.

                               FINAL JUDGMENT

      In accordance with the Memorandum Opinion and Order entered herewith,

the Court finds that this lawsuit should be dismissed with prejudice.

      IT IS THEREFORE ORDERED AND ADJUDGED that this matter be,

and is hereby, DISMISSED WITH PREJUDICE.

      SO ORDERED AND ADJUDGED this the 2nd day of December, 2020.

                                             s/   Louis Guirola, Jr.
                                             LOUIS GUIROLA, JR.
                                             UNITED STATES DISTRICT JUDGE
